      Case 3:21-cv-00813-VAB Document 1 Filed 06/15/21 Page 1 of 12




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT
     ____________________________________
     MARRKEITH BUSTER                     : CIVIL ACTION NO.
                                          :
           Plaintiff,                     :
                                          :
     v.                                   : JURY TRIAL DEMANDED
                                          :
     GOLD MEDAL BAKERY, INC.              :
                                          : JUNE 15, 2021
           Defendant.                     :
     ____________________________________:

                                             COMPLAINT

                                   JURISDICTION AND VENUE

1.   This action arises under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2;

     the Connecticut Fair Employment Practices Act (“CFEPA”), Conn. Gen. Stat. 46a-60, et

     seq.; and Connecticut state law.

2.   The jurisdiction of this court is founded upon 28 U.S.C. §1331 (federal question) and the

     provisions of 28 U.S.C. §1343.

3.   Venue is proper in the District of Connecticut pursuant to 28 U.S.C. §1391(b) in that the

     claims arose in this district and Plaintiff resides in this district.

4.   Supplemental jurisdiction over Plaintiff's supplemental state law claims is invoked

     pursuant to 28 U.S.C. §1367 as the claims arise out of the same transaction and

     occurrences as Plaintiff's federal claims.

5.   Costs, expert witness fees, and attorney's fees are sought pursuant to 42 U.S.C. §1988.

                     EXHAUSTION OF ADMINISTRATIVE REMEDIES

6.   The Plaintiff received a Notice of Right to Sue on March 18, 2021.

7.   The Plaintiff received a Release of Jurisdiction on March 17, 2021.
                                                    -1-
     Case 3:21-cv-00813-VAB Document 1 Filed 06/15/21 Page 2 of 12




                                           PLAINTIFF

8. The Plaintiff, Marrkeith Buster (“Plaintiff” or “Buster”), resides at150 Fairfax Street, West

   Haven, CT 06516.


                                          DEFENDANT

9. The Defendant, Gold Medal Bakery Inc. (“Defendant” or “Gold Medal”) is a corporation

   organized under the laws of the state of Massachusetts, headquartered in Massachusetts

   and conducts substantial business in the state of Connecticut, operating a corporate office

   at 155 Hill Street, Milford Connecticut, 06460, where Plaintiff was employed.

10. The Defendant employs more than twenty (20) employees.

                                  FACTUAL ALLEGATIONS

11. Plaintiff is African-American.

12. Plaintiff was born on November 28, 1974, and is 46 years of age.

13. Plaintiff had been a dedicated tractor-trailer driver for Gold Medal for over fifteen (15)

   years until his wrongful termination from the company on January 3, 2020.

14. Mr. Buster was hired by Gold Medal as a Class A Driver.

15. Throughout his employment, Mr. Buster always performed the duties of his position in a

   satisfactory manner.

16. At all times relevant, Buster’s supervisors were predominantly white and Caucasian.

17. When Buster was first hired his supervisor was Joe Rescinderas (“Rescinderas”) (white,

   Caucasian).

18. Rescinderasa was replaced by Jeff Smith (“Smith”) (white, Caucasian) in 2011.


                                                 -2-
     Case 3:21-cv-00813-VAB Document 1 Filed 06/15/21 Page 3 of 12




19. Subsequently thereafter, Smith was replaced by Al Batista (“Batista”) (white, Caucasian)

   around mid-year in 2017.

20. Finally, Vincent Demartino (“Demartino”) (white, Caucasian) became Buster’s Direct

   Supervisor until the day of his wrongful termination from Gold Medal.

21. Plaintiff was treated disparately throughout his tenure, which increased and intensified,

   culminating in his termination.

A. Disparate treatment manifests itself in the terms and conditions of employment. In
   this case, Buster was treated disparately with respect to the application of certain
   rules and policies in order to terminate his employment under the guise of a “Safety
   Violation for Preventable Accident.”

22. While Buster was reprimanded, disciplined, and ultimately terminated for allegedly being

    involved in a small driving incident, Caucasian employees were not treated similarly.

23. Likewise, Buster’s Caucasian Supervisor continually ordered Buster to submit to

    urinalysis tests but would not require his similarly situated Caucasian peers to follow the

    same instruction.

24. In fact, Buster had been requested to provide a urine sample approximately 3-4 times per

    month—much more than his white co-workers.

B. Due to the Disparate Treatment Mr. Buster Contacted Human Resources.

25. Plaintiff contacted Human Resources (“HR”) to complain regarding the constant urine

    tests his supervisor required him to submit, and how it was creating a hostile and

    discriminatory work environment to him.

26. In or about October 2019, Buster was tasked to drive to Fall River, Massachusetts, where

    Jonathan Santos (“Santos”) (white, Caucasian) was the supervisor in charge.



                                                -3-
     Case 3:21-cv-00813-VAB Document 1 Filed 06/15/21 Page 4 of 12




27. While being there, Santos pointedly inquired to Buster, “we haven’t fired you yet?” a

    brazen remark, suggestive of Defendant’s intentions to ultimately terminate his

    employment.

28. To that end, Buster became a target for termination within months.

29. In September/October of 2019, as Buster was driving into one of the Whole Foods Market

    (“Whole Foods”) locations, his landing gear got stuck because of the way in which he

    entered Whole Foods’ driveway. Importantly, Buster was specifically told to drive into

    that driveway in the manner that he did. No other vehicles were involved, no pedestrians

    were involved, and Buster was not issued an infraction for this incident.

30. Yet, despite Buster’s valid explanation of what had actually occurred, he was still

    reprimanded as further evidence that he was being targeted and unfairly written up

    because he had previously complained about being treated disparately with respect to the

    urinalysis tests being required of him and not the Caucasian drivers.

31. Then, in or about October 2019, Buster was written up once again this time for purportedly

    for not performing correctly, which was his second write-up over the same Whole Foods

    incident, which demonstrates that Defendant was trying to speed up his termination.

32. A few months prior, Defendant attempted to write Buster up for delivering to the wrong

    location. Buster had to prove that it was not his fault and felt targeted as if Defendant was

    using any excuse to terminate his employment.

33. Other similarly situated Caucasian employees have delivered to the wrong location and

    were not written up.

34. On January 3, 2020, Defendant’s plan to terminate Buster came to fruition when it

    exaggerated a very minor driving accident that occurred on December 20, 2019.
                                                -4-
     Case 3:21-cv-00813-VAB Document 1 Filed 06/15/21 Page 5 of 12




35. That day, December 20, 2019, Buster’s vehicle slightly contacted a snowbank while he

    was backing up his truck, causing very minor damage.

36. Significantly, again, Buster was not issued a ticket, stopped before the crosswalk, did not

    go through a red light, or impact another vehicle — he simply hit a snowbank.

37. Other white co-workers have also caused damages to their vehicles while driving in the

    winter months and those drivers, in comparison to Buster, were not written up and

    terminated when they caused damage to their vehicle.

38. Buster was aggressively written up by Defendant and ultimately terminated for

    inconsequential alleged mistakes, which similarly situated white drivers were not

    terminated for comparable mistakes.

39. Plaintiff felt as though he was being overly critiqued in an effort to manufacture an excuse

    to terminate him.

40. Caucasian employees who made serious mistakes were not terminated from their position,

    and are still employed with the company.

41. For example, Joe (white, Caucasian) had approximately five accidents within a few

    months and was not terminated. Joe’s accidents also involved other vehicles and Buster’s

    incidents did not.

42. Another white driver was involved in a serious motor vehicle accident that resulted in

    multiple fatalities and he was not terminated.

43. It is clear that this last issue with Buster contacting a snowbank had been blown out of

    proportion in order to contrive a reason to terminate Buster, an African-American

    employee, with over fifteen year’s tenure.


                                                 -5-
     Case 3:21-cv-00813-VAB Document 1 Filed 06/15/21 Page 6 of 12




44. A lesser former means of discipline could have been issued if it were necessary, as has

    been the case of other employees who have truly committed serious faults and were

    given the benefit of not being disciplined as harshly as Mr. Buster.

                                        COUNT ONE

                            VIOLATION OF TITLE VII
                       (RACE AND COLOR DISCRIMINATION)

45. The Plaintiff hereby re-alleges and reincorporates paragraphs 1-44 with the same force

    and impact as if fully set forth herein.

46. Plaintiff is African-American.

47. The Plaintiff was qualified for his position. Defendant outwardly treated Plaintiff

    disparately because of the characteristics associated with his African-American race and

    color.

48. Plaintiff was supervised by Caucasian employees.

49. Throughout his employment at Gold Medal, Plaintiff was subjected to disparate treatment

    due to his African-American race and black color, including, but not limited to:

        a) Defendant asking Buster, “we haven’t fired you yet?”;

        b) Being overly critiqued;

        c) Being subjected to constant urinalysis tests requests that his Caucasian

             counterparts were not required, and

        d) Disparate application of rules and policies that, in Buster’s case, were used as the

             manufactured excuse to wrongfully terminate his employment.

50. The Defendant subjected Buster to an adverse employment action when it (i) changed the

    conditions of his employment by requiring him to take a disproportionate amount of

                                                   -6-
      Case 3:21-cv-00813-VAB Document 1 Filed 06/15/21 Page 7 of 12




     urinalysis tests than his Caucasian co-workers; and (ii) by terminating his employment on

     January 3, 2020.

51. While Buster was reprimanded, disciplined, and ultimately terminated for allegedly being

     involved in a small driving incident, similarly situated Caucasian employees were not

     treated similarly as it was the case with Joe (white, Caucasian) who had approximately

     five accidents within a few months and was not terminated. Joe’s accidents also involved

     other vehicles. Rather, Buster’s incidents did not.

52. Another white driver was involved in a serious motor vehicle accident that resulted in

     multiple fatalities and he was not terminated.

53. Defendant’s actions were taken against Buster due to his African-American race and black

     color, are a violation of Title VII.

54. As a result of the foregoing conduct, Plaintiff has suffered and will continue to suffer

     damages including but not limited to lost wages, fringe benefits, health insurance,

     emotional and psychological distress, stress, anxiety, and loss of the ability to enjoy life’s

     pleasures and activities.

55. Plaintiff is seeking damages as a result of Defendant’s unlawful conduct.


                                            COUNT TWO

                     VIOLATION OF CONN. GEN. STAT. § 46A-60(b)(1)
                         (RACE AND COLOR DISCRIMINATION)

56. The Plaintiff hereby re-alleges and reincorporates paragraphs 1-55 with the same force and

    impact as if fully set forth herein.

57. Defendant’s actions and conduct are a violation of Conn. Gen. Stat. § 46a-60(b)(1).


                                                  -7-
      Case 3:21-cv-00813-VAB Document 1 Filed 06/15/21 Page 8 of 12




58. As a result of the foregoing conduct, Plaintiff has suffered and will continue to suffer

    damages including but not limited to lost wages, fringe benefits, health insurance,

    emotional and psychological distress, stress, anxiety and loss of the ability to enjoy life’s

    pleasures and activities.

59. Plaintiff is seeking damages as a result of Defendant’s unlawful conduct.


                                          COUNT THREE

                                        RETALIATION,
                                  IN VIOLATION OF TITLE VII

60. The Plaintiff hereby re-alleges and reincorporates paragraphs 1-44 with the same force

     and impact as is fully set forth herein.

61. Plaintiff, recognizing that he was not being treated fairly, contacted Human Resources to

     complain regarding the constant urinalysis tests his supervisor constantly required him to

     undergo, and how it was not required in nearly the same frequency to his Caucasian peers.

62. Instead of remedying the situation, motivated by retaliation, Plaintiff was subjected to

     further disparate treatment and thereafter terminated from his employment on January 3,

     2020.

63. Defendant retaliated against Buster for complaining about disparate treatment he had been

     subjected to.

64. Defendant’s conduct is unlawful and in violation of Title VII.

65. As a result of Defendant’s unlawful conduct, Plaintiff has suffered, and will continue to

     suffer damages, including but not limited, to substantial lost wages, fringe benefits, health

     insurance, retirement and pension benefits, mental and emotional distress, and the ability

     to enjoy life’s pleasures.
                                                 -8-
      Case 3:21-cv-00813-VAB Document 1 Filed 06/15/21 Page 9 of 12




66. Plaintiff seeks damages as a result of Defendant’s unlawful conduct.


                                          COUNT FOUR

        VIOLATION OF THE AGE DISCRIMINATION IN EMPLOYMENT ACT

67. The Plaintiff hereby re-alleges and reincorporates paragraphs 1-44 with the same force

    and impact as is fully set forth herein.

68. The Plaintiff was 46 years old at the time of the events and interactions alleged in his

    Complaint.

69. The Plaintiff was at all times qualified for the position he held.

70. The Plaintiff was treated disparately because of his age, and subjected to numerous

    adverse employment actions, including (i) changing the conditions of his employment by

    requiring him to submit to disproportionate urinalysis tests in comparison to Caucasian

    employees; and (ii) terminating his employment on January 3, 2020.

71. Defendant’s actions and conduct are a violation of the ADEA.

72. As a result of the foregoing conduct, Plaintiff has suffered and will continue to suffer

    damages including but not limited to lost wages, fringe benefits, health insurance,

    emotional and psychological distress, stress, anxiety, and loss of the ability to enjoy life’s

    pleasures and activities.

73. Plaintiff is seeking damages as a result of Defendant’s unlawful conduct.




                                                 -9-
     Case 3:21-cv-00813-VAB Document 1 Filed 06/15/21 Page 10 of 12




                                          COUNT FIVE

                    VIOLATION OF CONN. GEN. STAT. § 46A-60(b)(1)
                             (AGE DISCRIMINATION)

74. The Plaintiff hereby re-alleges and reincorporates paragraphs 1-44 and 67-73 with the

    same force and impact as is fully set forth herein.

75. The Plaintiff was treated disparately because of his age and was wrongfully terminated on

    January 3, 2020, constituting an adverse employment action.

76. Defendant’s actions and conduct are a violation of Conn. Gen. Stat. § 46a-60(b)(1).

77. As a result of the foregoing conduct, Plaintiff has suffered and will continue to suffer

    damages including but not limited to lost wages, fringe benefits, health insurance,

    emotional and psychological distress, stress, anxiety, and loss of the ability to enjoy life’s

    pleasures and activities.

78. Plaintiff is seeking damages as a result of Defendant’s unlawful conduct.



                                           COUNT SIX

                                 RETALIATION,
                 IN VIOLATION OF THE CONN. GEN. STAT 46A60(B)(4)
                           (AGE, RACE, AND COLOR)

79. The Plaintiff hereby re-alleges and reincorporates paragraphs 1-78 with the same force

    and impact as is fully set forth herein.

80. Plaintiff, recognizing that he was not being treated fairly, contacted Human Resources to

    complain regarding the constant urinalysis tests his supervisor constantly required him to

    submit to, and that Defendant did not require the test with the same frequency as his

    Caucasian peers.

                                                -10-
     Case 3:21-cv-00813-VAB Document 1 Filed 06/15/21 Page 11 of 12




81. Instead of remedying the situation, motivated by retaliation, Plaintiff was subjected to

    further disparate treatment and terminated from his employment on January 3, 2020.

82. Defendant retaliation was motivated by Buster complaining about disparate treatment.

83. Defendant’s conduct is unlawful and in violation of the C.G.S. 46a60(b)(4).

84. As a result of the Defendant’s unlawful conduct, Plaintiff has suffered, and will continue

    to suffer damages, including but not limited, to substantial lost wages, fringe benefits,

    health insurance, retirement and pension benefits, mental and emotional distress, and the

    ability to enjoy life’s pleasures.

85. Plaintiff seeks damages as a result of Defendant’s unlawful conduct.



            PRAYER FOR RELIEF

                    Wherefore the Plaintiff prays that this court award:

                            1. Money damages;

                            2. Costs;

                            3. Punitive damages, attorney fees, and expert witness fees;

                            4. Pre-judgment interest

                            5. Trial by jury; and

                            6. Such other relief as the Court deems just, fair, and equitable.




                                                -11-
Case 3:21-cv-00813-VAB Document 1 Filed 06/15/21 Page 12 of 12




                      THE PLAINTIFF,
                      MARRKEITH BUSTER


                      By: ____________/s/______________
                         Michael C. McMinn (ct27169)
                         THE MCMINN EMPLOYMENT
                          LAW FIRM, LLC
                          1000 Lafayette Blvd., Suite 1100
                          Bridgeport, CT 06604
                          Tel: (203) 683-6007
                          Fax: (203) 680-9881
                          Email: michael@mcminnemploymentlaw.com

                          COUNSEL FOR PLAINTIFF




                                -12-
